Citation Nr: 9924977	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of low back strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
February 1971.  

This appeal arises from a March 1994 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO denied the veteran's claim of entitlement to 
a disability evaluation greater than 10 percent for the 
service-connected residuals of his low back strain.  

Subsequently, in December 1997, the Board of Veterans' 
Appeals (Board) remanded the veteran's increased rating claim 
for further evidentiary development.  Following receipt of 
some of the additional evidence requested by the Board, the 
RO, by a June 1998 rating action, assigned a 20 percent 
disability evaluation for the service-connected residuals of 
the veteran's low back strain, effective from June 1993.  
Because this grant of a 20 percent disability rating for the 
veteran's service-connected low back disability does not 
represent a complete allowance of benefits (the law provides 
for ratings greater than 20 percent for service-connected low 
back disabilities-see, e.g., 38 C.F.R. § 4.71a, Codes 5285, 
5286, 5289, 5292-5295), the RO notified the veteran in the 
supplemental statement of the case furnished to him in July 
1998 that his appeal with regard to his low back disorder 
would continue unless he notified the agency that he was 
satisfied with the present decision (in which case his appeal 
would be withdrawn).  A complete and thorough review of the 
claims folder indicates that the veteran has not expressed 
satisfaction with the currently-assigned rating of 20 percent 
for his service-connected low back disability.  Consequently, 
the Board will proceed to review the issue of entitlement to 
a disability evaluation greater than 20 percent for the 
service-connected residuals of the veteran's low back strain.  


REMAND

As previously discussed, the Board, in December 1997, 
remanded the veteran's increased rating claim for the 
service-connected residuals of his low back strain to obtain 
clarifying evidence.  The Board concluded that the most 
recent examination report of record at the time of the prior 
remand (a record of an April 1997 VA general medical 
examination) did not adequately address the veteran's 
complaints of low back pain.  Specifically, the Board 
explained that the veteran's predominant complaint at this 
examination was his back pain and discomfort (which he 
described as being located in his low back and as radiating 
down his lower back to both of his legs) and that, between 
December 1990 and November 1996, he had consistently sought 
treatment for complaints of low back pain.  Despite these 
complaints of low back pain, however, the examiner conducting 
the April 1997 VA general medical examination simply noted 
that the evaluation demonstrated some discomfort and 
stiffness with range of motion of his lower back.  

Consequently, the Board concluded in the previous remand that 
the April 1997 VA general medical examination failed to 
provide, despite the veteran's complaints of low back pain, 
specific information regarding any functional loss that the 
veteran experienced as a result of his low back pain.  See 
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  The Board cited 
in particular the April 1997 examination findings of 
pertinent low back pathology, including limitation of motion 
of the veteran's low back as well as pain and discomfort on 
range of motion.  

In the previous remand, therefore, the Board asked the RO to 
obtain and to associate with the claims folder copies of 
available records of treatment that the veteran had recently 
received for his service-connected low back disability.  
Additionally, the Board directed that the veteran be afforded 
VA orthopedic and neurological examinations to determine the 
extent of the service-connected residuals of his back strain.  
The examiner conducting the neurological evaluation was asked 
to discuss the presence or absence of pathology associated 
with this service-connected disability (e.g., whether disc 
disease resulted from, or was made worse by, the 
service-connected residuals of low back strain).  The 
examiner completing the orthopedic examination was instructed 
to provide explicit responses to specific questions regarding 
any functional loss that the veteran experienced as a result 
of his service-connected low back disability.  

The requested opinions from the examiner conducting the 
orthopedic evaluation (regarding any functional loss that the 
veteran experienced as a result of his service-connected low 
back disability) were important in light of the fact that the 
veteran had previously, on numerous occasions, complained of 
low back pain and that the most recent examination of record 
(the April 1997 VA general medical examination) demonstrated 
limitation of motion of his low back as well as pain and 
discomfort on range of motion.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995).  

Furthermore, the requested opinions from the examiner 
conducting the neurological evaluation were important in 
light of the fact that the veteran had complained of pain 
radiating to both of his lower extremities and that, 
therefore, the service-connected residuals of his low back 
strain might appropriately be evaluated based upon the nature 
and extent of any intervertebral disc syndrome shown.  See 
38 C.F.R. § 4.71a, Code 5293 (1998).  According to the rating 
criteria listed therein, moderate intervertebral disc 
syndrome with recurring attacks will result in the assignment 
of a 20 percent disability evaluation.  Severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
warrants the assignment of a 40 percent disability rating.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief will 
result in the assignment of a 60 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (1998).

Further review of the claims folder indicates that, in 
December 1997, the RO asked the veteran to provide the names 
of all medical care providers (both VA and non-VA) who had 
recently treated him for the service-connected residuals of a 
back strain.  Additionally, the RO informed the veteran that 
the agency had requested a copy of his recent medical records 
from the VA Medical Center (VAMC) in Mountain Home, 
Tennessee.  In January 1998, copies of records of treatment 
that the veteran received at the Mountain Home VAMC between 
April 1995 and November 1997 were received at the RO.  
Additionally, pursuant to the RO's request for additional 
information regarding recent pertinent treatment, the veteran 
responded in January 1998 that he has only received treatment 
for his back problems at the Mountain Home VAMC.  The Board 
must conclude, therefore, that the RO fulfilled the December 
1997 remand instructions with regard to the retrieving of 
copies of available records of recent low back treatment.  

Thereafter, in May 1998, the RO requested that the Salisbury 
VHA Clinic provide the veteran with a VA 
musculoskeletal-spine examination.  According to the written 
request, the service medical records were to be made 
available to the physician for review prior to the 
examination.  

Approximately two weeks later, the veteran underwent a VA 
spine examination.  According to the report of this 
evaluation, the examiner did not review the veteran's medical 
records.  The examiner noted that the evaluation demonstrated 
contusion of the low back area with marked limitation of 
motion, complaints of pain on ranges of motion, and spasm in 
the lower lumbar area.  Although the veteran reported 
experiencing pain radiating to the inner aspect of his left 
thigh "from time to time," and the neurological evaluation 
showed no responsive reflexes, the examiner simply noted that 
deciding whether the sciatic nerve was involved or not "was 
difficult to determine."  

As the report of the May 1998 VA spine examination 
illustrates, the examiner did not have access to, or review, 
the veteran's medical records, as the Board had directed in 
its December 1997 remand.  Furthermore, the examiner did not 
address the specific questions regarding any functional loss 
that the veteran may experience as a result of his 
service-connected low back disorder, which were listed by the 
Board in the December 1997 remand.  Additionally, the 
examiner failed to address the questions concerning the 
presence or absence of any neurological pathology, which were 
posed by the Board in the previous remand.  

Given that the examiner who had conducted the May 1998 VA 
spine examination did not have access to, and thus an 
opportunity to review, the veteran's medical records and 
because the opinions requested in the Board's previous remand 
were not provided by the examiner who conducted this 
evaluation, a second remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand).  See also 
Ardison v. Brown, 6 Vet.App. 405, 407 (1994) and Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992).  

If, on remand, relevant neurological findings are shown on 
examination, and the veteran's service-connected low back 
disability, therefore, is evaluated based upon the extent of 
the intervertebral disc syndrome found (see 38 C.F.R. 
§ 4.71a, Code 5293), rather than the nature of the 
lumbosacral strain (see 38 C.F.R. § 4.71a, Code 5295) as this 
disorder is currently rated, consideration must still be 
given to the extent of any functional loss experienced as a 
result of his low back pain.  Furthermore, when a veteran 
receives less than the maximum evaluation under Diagnostic 
Code 5293 (based upon symptomatology which includes 
limitation of motion), consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40, 4.45, even 
though the rating may correspond to the maximum rating under 
another diagnostic code pertaining to limitation of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  

In other words, if the veteran in the present case were to be 
awarded a 40 percent disability evaluation, which is less 
than the maximum rating allowed under Diagnostic Code 5293, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40, 4.45, even though this evaluation 
corresponds to the maximum rating allowed under the rating 
criteria pertaining to limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Code 5292 (1998).  
Consequently, regardless of whether diagnostic code 5293 
(which evaluates impairment resulting from intervertebral 
disc syndrome) or diagnostic code 5295 (which rates 
impairment caused by lumbosacral strain) is used to evaluate 
the veteran's service-connected low back disorder, the 
examination conducted on remand should provide evidence which 
would adequately evaluate any functional loss that the 
veteran may experience in his low back due to pain in his 
lumbar spine.  See DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  This is especially important in light of the 
veteran's most recent complaints that he cannot sleep more 
than about an hour at a time because of constant pain.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for the service-connected residuals of 
low back strain in recent years.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1998).  

2(a).  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the extent of 
the service-connected residuals of a low 
back strain.  The claims folder, and a 
copy of this remand, must be made 
available to the examiner(s), the receipt 
of which should be acknowledged in the 
examination reports.  The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

2(b).  The examiner conducting the 
neurological evaluation must discuss the 
presence or absence of pathology 
associated with the service-connected 
residuals of the veteran's low back 
strain-in short, whether any disc 
disease shown on examination resulted 
from, or was made worse by, the 
service-connected strain residuals.  All 
symptoms due to disc disease should be 
described in detail.  In this regard, the 
examiner should express an opinion as to 
whether the severity of any 
intervertebral disc syndrome shown on 
examination (with characteristic pain) is 
best described as moderate, severe or 
pronounced.  In considering this 
question, the examiner should discuss the 
presence or absence of demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc and whether the 
veteran experiences intermittent relief 
or only little intermittent relief from 
pertinent symptomatology.  Additionally, 
the examiner should specifically state 
whether functional losses experienced by 
the veteran, such as the above-noted 
complaints of pain, equate to disability 
contemplated by the criteria for a 40 or 
60 percent rating.  See, 38 C.F.R. 
§ 4.71a, Code 5293.  

2(c).  Furthermore, the examiner 
conducting the orthopedic evaluation must 
provide the active and passive ranges of 
motion (in degrees with an explanation as 
to the normal range of motion) of the 
veteran's low back which are found on 
examination.  Additionally, with respect 
to any subjective complaints of pain, 
this examiner is requested to comment 
specifically on whether pain is visibly 
manifested with movement of the veteran's 
lumbar spine; on whether there is muscle 
atrophy attributable to the disability; 
on whether there are changes in condition 
of the skin indicative of disuse due to 
the disorder; and on whether there is any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 20 percent for the 
service-connected residuals of a low back 
strain.  In adjudicating this rating 
claim, the RO should consider all 
potentially applicable rating criteria 
(including, but not limited to, 38 C.F.R. 
§ 4.71a, Codes 5292, 5293, and 5295), as 
well as VAOPGCPREC 36-97 (December 12, 
1997).  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


